In re American Home Assurance Co.;— Defendant; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 580,187; to the Court of Appeal, First Circuit, No. 2007 CW 1900.
Granted. Nothing in this Court’s judgment in Bryant v. State Farm Mutual Automobile Ins. Co., 06-1692 (La.3/16/07), 952 So.2d 688, precludes relator from asserting a new ground for summary judgment. Accordingly, the matter is remanded to the trial court for consideration of *295relator’s motion for summary judgment on the merits.